Case: 12-7141   Document: 10    Page: 1   Filed: 10/16/2012




          NOTE: This order is nonprecedential.


   Wntteb ~tate5 QCourt of ~peaI5
       for tbe jfeberaI QCtrcutt

                  GEIRY L. MATHIS,
                  Claimant-Appellant,
                           v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                       2012-7141


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-1484, Judge Mary J.
Schoelen.


     Before LINN, DYK and WALLACH, Circuit Judges.
PER CURIAM.

                      ORDER
    While serving on active duty in the U.S. Army, Geiry
L. Mathis was injured as a result of a gunshot wound to
the left side of his head. A Department of Veterans
Mfairs Regional Office (RO) granted Mr. Mathis service-
connected disability status for his residual wounds and
his headaches and tinnitus as the result of the trauma.
Case: 12-7141      Document: 10    Page: 2    Filed: 10/16/2012




GEIRY MATHIS   v. SHINSEKI                                 2

     In January 2012, the United States Court of Appeals
for Veterans Claims (Veterans Court) directed the Board
of Veterans' Appeals (Board) to consider whether there
was clear and unmistakable error in two prior RO deci-
sions involving Mr. Mathis's claims, including whether he
should have received separate disability ratings for his
headaches and tinnitus. On appeal, this court, in rele-
vant part, dismissed for lack of jurisdiction. See Mathis v.
Shinseki, 2012-7093 (Fed. Cir. Sept. 20, 2012).
    While that matter was on appeal before this court,
Mr. Mathis filed a petition for a writ of mandamus with
the Veterans Court, seeking to compel the Secretary of
Veterans Affairs to clarify why he should not have re-
ceived separate disability ratings for his tinnitus and his
headaches. Mr. Mathis argued that his request should be
granted "so the Court, VA, and petitioner doD not have to
argue on something ... that is obvious errorD."
    In its order denying Mr. Mathis's petition, the Veter-
ans Court noted that Mr. Mathis's petition was seeking
the same relief as his claims remanded to the Board. The
court further stated that "[n]othing submitted by Mr.
Mathis indicates that he lacks alternative means to attain
the desired relief, that he has clear and indisputable right
to extraordinary relief, or that the Court should be con-
vinced that the issuance of a writ is warranted."
    This appeal followed.
    This court reviews the denial of a petition for a writ of
mandamus by the Veterans Court for an abuse of discre-
tion. Lamb v. Principi, 284 F.3d 1378, 1384 (Fed. Cir.
2002). A writ of mandamus is an extraordinary remedy
and should not be issued unless the petitioner has no
other adequate alternative means to attain the desired
relief and petitioner has established a clear and undispu-
table right to relief. See Cheney v. U.S. Dist. Court for
D.C., 542 U.S. 367, 380-81 (2004).
Case: 12-7141        Document: 10   Page: 3     Filed: 10/16/2012




3                                    GEIRYMATHIS   v. SHINSEKI
    The Veterans Court did not abuse its discretion in de-
termining that Mr. Mathis failed to satisfy the exacting
standard for mandamus relief. Mr. Mathis's claims have
been remanded for proper adjudication before the agency.
As such, Mr. Mathis clearly has adequate alternative
means to seek all available relief with regard to his tinni-
tus and related claims. Thus, the Veterans Court did not
clearly abuse its discretion in denying Mr. Mathis's peti-
tion for a writ of mandamus.
      Accordingly,
      IT Is ORDERED THAT:
     (1) The judgment of the Veterans Court is summarily
affirmed.
      (2) Each side shall bear its own costs.


                                      FOR THE COURT


    OCT 16 2012                        /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Geiry L. Mathis
    Nicholas Jabbour, Esq.
s25